Citation Nr: 1030399	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder with depressive disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1971 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted service connection for PTSD and assigned 
the initial rating.  


FINDING OF FACT

The Veteran's PTSD is manifested by social phobia, anxiety, 
irritability, anger problems, insomnia, nightmares, exaggerated 
startle response, hypervigilence and general avoidance of crowds 
that results in occupational and social impairment with no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but does not 
cause occupational and social impairment, with reduced 
reliability and productivity; there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty understanding complex commands, impaired 
short and long-term memory, impaired judgment, impaired abstract 
thinking, or difficulty establishing and maintaining effective 
work and social relationships attributed to his PTSD.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Codes (DCs) 9411, 9434 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in July 2002.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   

Since the RO assigned the 30 percent disability rating at issue 
here for the Veteran's service-connected disability, and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), the Court of Appeals for Veterans Claims (CAVC or "the 
Court") held that, with respect to increased rating claims, 
section 5103(a) notice requires, at a minimum, that the Secretary 
notify the Veteran that, to substantiate a claim, the Veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in the severity of 
the disability and the effect the worsening has on the Veteran's 
employment and daily life.  Notice may also need to include the 
specific Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be satisfied 
by the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip op. 
at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), where the Federal Circuit held 
that notice need not be veteran specific, provide alternative 
diagnostic codes or ask the Veteran to submit evidence indicative 
of daily life impairment.  

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements are inapplicable to initial rating 
claims.  That is, for initial rating claims, where, as is the 
case for the PTSD claim on appeal here, service connection has 
been granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not apply 
to initial rating and effective date claims because VA's VCAA 
notice obligation was satisfied when the RO granted the Veteran's 
claim for service connection.  22 Vet. App. 37 (2007).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran adequate VA examinations in 2007 and 
2010, as both examinations are predicated on a review of the 
claims files and all pertinent evidence of record, and provide 
complete rationales for the opinions stated and fully addresses 
the rating criteria that are relevant to rating the Veteran's 
psychiatric disorder.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran has 
not reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 and 2010 
VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how current 
an examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Rating (PTSD)

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to the 
criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The rating 
agency shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment. 
38 C.F.R. § 4.126. If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating 
decision that granted service connection and assigned the initial 
rating.  Staged ratings are appropriate in any increased-rating 
or initial rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
No., 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, as will be explained below, staged ratings 
are not appropriate because the severity of the Veteran's PTSD 
stayed consistent throughout the appellate time frame.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events) . . . . . . . . 
30

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 
. . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to 
reflect the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran's VA outpatient treatment records from 
2003 to 2009 consistently reflect GAF scores ranging from 50 to 
65, but predominately 60.  The Veteran was also afforded two VA 
examinations dated November 2007 and March 2010 where the 
examiners assigned the Veteran with a GAF score of 60 and 65 
respectively.  In short, during the course of his appeal the 
Veteran has been predominately assigned GAF scores in the 60 to 
65 range, with occasional association of a GAF score of 50 and 
55.  

A GAF rating of 41-50 is assigned for serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job). 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  The DSM-
IV provides for a GAF rating of 51-60 for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Id.  The DSM-IV provides for a GAF rating of 61-70 
for some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the Veteran's 
demonstrated PTSD symptomatology warrants a continuation of the 
currently assigned 30 percent rating.

The Veteran's outpatient treatment records from 2003 to 2009 
indicate he seeks regular treatment for his diagnosed PTSD.  From 
2003 to 2006 VA outpatient treatment records reflect only a 
diagnosis of depressive disorder with manifestations to include 
depression, irritability, anxiety, nightmares, and 
hypervigilence.  GAF scores during those times were indicated as 
50/60, 60/60 or 65/60 throughout that time frame.

From 2007 to 2009, the Veteran's condition was diagnosed and 
characterized as PTSD with depressive disorder within the VA 
outpatient treatment records.  During this time frame, VA 
outpatient treatment records reflect manifestations of 
depression, restricted affect, anxiety in crowds, social phobia, 
but orientation to time, place and circumstance, no exhibition of 
psychotic symptoms, calm mood, good relationship with his family 
and an ability to "get out" when he needed to.  In April 2009, 
a VA physician also indicated the Veteran's energy level and 
concentration were fair.

The Veteran was afforded a VA examination in November 2007 where 
the examiner concluded the Veteran's symptomatology did support a 
diagnosis of PTSD, with a GAF of 60 for mild to moderate social 
and occupational impairment.  The examiner noted the Veteran was 
married and divorced twice with two estranged daughters from the 
first marriage, but a close relationship with his daughter from 
the second marriage.  The Veteran indicated complaints of 
nightmares, social phobia, and anxiety, but also indicated he 
fished regularly with his brother and had a good relationship 
with all his siblings.  The examiner also noted the Veteran 
ceased working due to a work-related back injury and mostly due 
to physical problems.  Mental status examination revealed the 
Veteran demonstrated no evidence of florid psychoses including 
hallucinations, delusions or loosening of associations.  He 
denied recent suicidal or homicidal ideation.  There was a slight 
decrease in his short-term recall and abstract thinking.  
Otherwise he exhibited good reality accuracy and orientation, 
immediate recall, attention and perception, and social judgment.  
There were some deficits in attention and concentration and he 
appeared somewhat dysphoric.  

In contrast, the Veteran submitted a report from his regular 
treating VA psychiatrist dated April 2009.  The report included 
itemized manifestations of the Veteran's PTSD, to include 
depression, difficulty adapting to stressful circumstances, 
inability to maintain effective relationships, disturbance of 
mood, and occupational and social impairment.  The VA physician 
also provided an opinion indicating the Veteran's PTSD caused 
severe symptoms preventing him from engaging in any substantial 
employment and that the Veteran's prognosis for improvement was 
poor.  The VA physician further indicated the Veteran was 
incapable of performing under any amount of stress where he 
immediately isolated himself and became irritated.  

The April 2009 opinion is in stark contrast to the VA outpatient 
treatment records and 2007 VA examination, which all consistently 
reflect a mild to moderate impairment.  While the Veteran clearly 
was indicated by other medical professionals to have anxiety and 
social phobia, medical records also reflect that the Veteran had 
a good relationship with his family and was capable of 
interacting socially if needed. 

The Veteran was afforded an additional VA examination in March 
2010 to specifically address social and occupational impairment 
caused by his PTSD and depressive disorder.  The 2010 examiner 
confirmed the diagnoses assigning a GAF score of 65 for mild 
impairment.  The examiner noted the Veteran last worked 10 years 
ago where he enjoyed his work and felt he did a good job.  The 
Veteran's career was cut short due to physical disability and not 
due to his PTSD.  The examiner concluded, therefore, that the 
Veteran's psychiatric disabilities did not cause any occupational 
impairment.  The Veteran complained of intrusive memories, 
moderate to continuous anxiety, insomnia, exaggerated startle 
response, hypervigilence, irritability, and difficulty 
concentrating.  The examiner noted the Veteran lived alone in a 
rural area where he enjoyed walking in the woods, hunting and 
fishing with some "hunting buddies."  The examiner noted the 
Veteran's two suicide attempts in the Navy, but that the Veteran 
denied any current suicidal or homicidal ideation.  The Veteran 
was noted to be well-groomed, fully oriented, with normal speech, 
no psychotic symptomatology, no episodes of panic attacks, normal 
affect and adequate judgment and insight.  Due to the Veteran's 
hobbies, reported good relationship with his big family, and 
church attendance, the examiner concluded the Veteran's PTSD only 
minimally impaired his social functioning.  

In short, the medical evidence largely shows the Veteran exhibits 
mild to moderate impairment of social and occupational impairment 
warranting his current 30 percent rating, but no more.  The Board 
has considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the Veteran's disability 
in his favor.  The Board concludes that the objective medical 
evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.  

The Veteran's PTSD symptoms mainly include difficulties and 
anxiety with social situations, insomnia, intrusive memories, 
irritability and hypervigilence.  Although he claims social 
phobia, he further indicates he can get out if he needs to and 
routinely participates in hobbies such as fishing and hunting 
with friends and family.  He further has indicated his family has 
been very supportive of him and his condition.  The Veteran is 
not currently working, but the evidence indicates his last job 
concluded due to physical injury.  Although there is one April 
2009 VA psychiatric statement indicating the Veteran is 
unemployable due to his PTSD, the medical evidence is largely in 
contradiction to this finding.  While it is clear the Veteran's 
psychiatric disorder affects his occupational functioning, the 
preponderance of the medical evidence is against a finding that 
his psychiatric condition solely preclude employment.   Both the 
2007 and 2010 VA psychiatric examiners also indicate the Veteran 
exhibited good grooming, full orientation, no evidence of panic 
episodes, normal affect and adequate judgment and insight.  

The GAF scores and description of symptoms is consistent and more 
nearly fits the "mild to moderate" impairment level, to include 
manifestations such as anger, irritability, sleep disturbance, 
depression and social aversion.  This is exactly the criteria for 
a 30 percent rating.

In contrast, the Veteran does not have the symptoms ordinarily 
associated with a greater or "moderate to severe" social and 
occupational impairment, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; impaired 
judgment; impaired abstract thinking; difficulty in establishing 
and maintaining effective work and social relationships.  
Although he has some problems with concentration and social 
inhibitions, the evidence indicates the Veteran has maintained a 
close relationship with his daughter and siblings and at least 
some "hunting buddies."  Again, although the Veteran is 
currently retired, the preponderance of the medical evidence is 
against the finding that his psychiatric disabilities alone 
prevented him from maintaining long-standing employment prior to 
his work-related physical injury.  More importantly, he does not 
have total social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in ratings 
lower than 50 to 100 percent.  

Specifically, his thought processes and speech are coherent, 
logical and intact.  He denied any current suicidal ideation, 
delusions or hallucinations.  The Board concludes, even resolving 
any reasonable doubt in the Veteran's favor, his overall level of 
disability more nearly approximates that consistent with the 
current 30 percent rating.  

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
and depression is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD and depression 
with the established criteria found in the rating schedule for 
PTSD and depression shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
With regard to psychiatric disabilities specifically, the rating 
criteria already considers a wide range of social and industrial 
indicators and psychiatric symptomatology.  This is discussed in 
more detail above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD and depression.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for his PTSD and depression.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disabilities.  While one VA physician opined in an April 2009 
opinion that the Veteran was precluded from substantial gainful 
employment due to his psychiatric disabilities, the remainder of 
the voluminous medical evidence indicates the Veteran maintained 
lengthy employment, which he enjoyed, until a work-related back 
injury forced him to retired.  There is no evidence that prior to 
his physical disability he could not hold a job because of his 
PTSD and depression.  Indeed, there is evidence to the contrary.  
For these reasons, the Board does not find the April 2009 opinion 
as probative as the remainder of the evidence.  

The Board notes the Veteran's PTSD and depression clearly cause 
some amount of occupational impairment, but the Veteran's 30 
percent rating already takes into account some amount of 
occupational impairment.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder with depressive disorder is denied.



____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


